In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0976V
                                      Filed: May 17, 2017
                                          Unpublished

****************************
MARY GERMANO,                           *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
v.                                      *      Influenza (“Flu”) Vaccine; Shoulder
                                        *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *      (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Colleen C. Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On August 10, 2016, Mary Germano (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleged that she sustained left
shoulder injuries from an influenza (“flu”) vaccination she received on December 13,
2015. The case was assigned to the Special Processing Unit (“SPU”) of the Office of
Special Masters.

        On December 7, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On May 17, 2017, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $85,740.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $85,740.00 in the form of a check payable to
petitioner, Mary Germano. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                     )
    MARY GERMANO,                                    )
                                                     )
                  Petitioner,                        )
                                                     )      No. 16-976V
    v.                                               )      Chief Special Master Dorsey
                                                     )      ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                  Respondent.                        )
                                                     )

                        PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$85,740.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $85,740.00, in the form of a check payable to petitioner. Petitioner

agrees.

                                                         Respectfully submitted,

                                                         CHAD A. READLER
                                                         Acting Assistant Attorney General

                                                         C. SALVATORE D’ALESSIO
                                                         Acting Director
                                                         Torts Branch, Civil Division


1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                 1
                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          ALEXIS B. BABCOCK
                          Assistant Director
                          Torts Branch, Civil Division

                          /s/ Colleen C. Hartley
                          COLLEEN C. HARTLEY
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Phone: (202) 616-3644
                          Fax: (202) 353-2988


DATED: May 17, 2017




                      2